DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP2018-110450 filed 06/08/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/04/2019 and 10/29/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-8, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mizutani (USPGPub 2008/0125925), hereinafter known as Mizutani 925, in view of Mizutani (USPGPub 2008/0108256), hereinafter known as Mizutani 256.	As per claim 1, Mizutani 925 discloses a steering for a marine propulsion unit comprising: 	an electric actuator that changes a direction of a thrust force of the marine propulsion unit (see at least paragraph 0010; wherein a steering device actuated by an electric actuator for changing a direction in which the watercraft travels); 	a controller (see at least Figure 3; item 33) configured or programmed to: 		acquire a required steering speed and a required steering torque based on a rotation angle of a steering wheel (see at least paragraph 0041; wherein a steerage status can be detected by the steerage status detection device 38 in step S10 in FIG. 5. A steerage status, as used herein, can refer to statuses such as a required lower unit turning force corresponding to an operation of the steering wheel, a load acting on the lower unit (the outboard motor 12), a steering wheel steerage angle, a steering wheel steerage speed, a direction in which the steering wheel is operated, a lower unit (the outboard motor 12) turning angle, a lower unit turning speed, and a direction in which the lower unit is turned, corresponding to the operation of the steering wheel); 		adjust at least one of the required steering speed and the required steering torque such that both the required steering speed and the required steering torque fall within the output region when both the required steering speed and the required steering torque are outside the output region (see at least paragraphs 0052-0053; wherein if it is determined that a lower unit turning ability of the electric motor 20 computed in step S14 does not satisfy a lower unit turning force characteristic required for a lower unit turning computed in step S15, the determination is "YES" because a control is necessary. The process can move on to step S18, and a motor actuation setting of the reaction motor 29, the electric motor 20, the engine and the like can be made. In step S19, the reaction motor 29 can be actuated and a reaction force control can be made….see at least paragraph 0059; wherein if a reaction force value is increased from d1 to d2 as shown in FIG. 7(a), a steerage speed of the steering wheel 17 slows down from d1 to d2, and thereby a steerage speed can be slowed down from e1 to e2 as shown in FIG. 7(b)); 		set a target steering angle based on at least one of the required steering speed and the required steering torque that has been adjusted (see at least paragraph 0053; wherein in step S19, the reaction motor 29 can be actuated and a reaction force control can be made. In step S20, an actuation length (e.g., time) of the electric motor 20 can be controlled and a lower unit turning angle can be controlled); and 		set the target steering angle based on the rotation angle of the steering wheel when the required steering speed and the required steering torque are within the output region, and to drive and control the electric actuator according to the set target steering angle (see at least paragraph 0053; wherein  step S19, the reaction motor 29 can be actuated and a reaction force control can be made. In step S20, an actuation length (e.g., time) of the electric motor 20 can be controlled and a lower unit turning angle can be controlled. In step S21, a propulsive force of the engine of the outboard motor 12 can be controlled. Further, in step S22, a control for selecting the electric motor 20 to operate can be made. Then, the process can move on to step S17, a lower unit turning actuation can be made). Mizutani 925 does not explicitly mention a storage that stores an output region that is set based on a steering speed and a steering torque provided by the electric actuator.	However Mizutani 256 does disclose:		a storage that stores an output region that is set based on a steering speed and a steering torque provided by the electric actuator (see at least paragraph 0047; wherein the motor characteristic data 231 stored in the ROM 22).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mizutani 256 with the teachings as in Mizutani 925. The motivation for doing so would have been to improve the numerical precision for calculating the amount of torque, see Mizutani 256 paragraph 0056.	As per claim 3, Mizutani 925 discloses wherein the controller is configured or programmed to adjust both the required steering speed and the required steering torque when the required steering speed and the required steering torque do not fall within the output region even when the required steering speed is adjusted (see at least paragraphs 0052-0053; wherein if it is determined that a lower unit turning ability of the electric motor 20 computed in step S14 does not satisfy a lower unit turning force characteristic required for a lower unit turning computed in step S15, the determination is "YES" because a control is necessary. The process can move on to step S18, and a motor actuation setting of the reaction motor 29, the electric motor 20, the engine and the like can be made. In step S19, the reaction motor 29 can be actuated and a reaction force control can be made. In step S20, an actuation length (e.g., time) of the electric motor 20 can be controlled and a lower unit turning angle can be controlled.….see at least paragraph 0059; wherein if a reaction force value is increased from d1 to d2 as shown in FIG. 7(a), a steerage speed of the steering wheel 17 slows down from d1 to d2, and thereby a steerage speed can be slowed down from e1 to e2 as shown in FIG. 7(b)).  	As per claim 4, Mizutani 256 discloses wherein the storage stores a map showing the output region that is set based on the steering speed and the steering torque provided by the electric actuator (see at least Figure 6).  		As per claim 5, Mizutani 256 discloses wherein the storage stores a plurality of the maps showing a plurality of the output regions that are different from each other; and the controller is configured or programmed to select one of the plurality of maps according to an available current of the electric actuator (see at least Figure 9).  	As per claim 7, Mizutani 256 discloses 38wherein the controller is configured or programmed to update the output region based on an available current of the electric actuator (see at least paragraph 0105; wherein the motor selector 21 preferably selects the steering motors 16a to 16f to be used for steering by using the motor characteristic data 231 formed as the table in the embodiments above. However, the present invention is not limited to these embodiments, a selection of the steering motors 16a to 16f to be used for steering can be made by a calculation for obtaining the motor efficiency. For example, it is possible to select a steering motor and a combination of steering motors for realizing the highest motor efficiency by obtaining the motor efficiency with the following equation. Motor output (W)=Torque (mN-m).times.Rotational speed (r/min).times.Constant Motor efficiency (%)={Motor output (W)/(Input voltage (V).times.Current consumption (A))}.times.Constant).  	As per claim 8, Mizutani 256 discloses wherein the controller is configured or programmed to limit the available current of the electric actuator and update the output region based on the limited available current when a temperature of the electric actuator is equal to or higher than a predetermined temperature (see at least paragraph 0088; wherein the third correction value corrects the basic value in the direction for operating the steering motors 16a, 16b according to at least one of procedures (4-1) to (4-4) below. In procedure (4-1), the steering motor 16a, 16b having the lower temperature as detected by the temperature sensors 243k1 and 243k2 is used for steering with precedence. In procedure (4-2), the temperatures detected by the temperature sensors 243k1 and 243k2 and the data of the motor characteristic data 231 are compared, and one having the larger maximum torque is used for steering with precedence. In procedure (4-3), if the amount of torque of the basic value is larger (namely, in the high torque range), the steering motor 16a, 16b having the lower temperature is used for steering with precedence. If the amount of torque of the basic value is smaller (namely, in the low torque range), the steering motor 16a, 16b having the higher temperature is used for steering with precedence. In procedure (4-4), when the amount of torque of the basic value is output, the number of the steering motors 16a, 16b for minimizing the amount of heat generation is selected. The amount of heat generation of the steering motors 16a, 16b is calculated, for example, with a basic equation of heat generation (Q=I.sup.2R, where Q is calorific value (cal), I is electric current (A), and R is resistance (.OMEGA.)) by using the amount of an electric current supplied to the steering motors 16a, 16b).  		As per claim 10, Mizutani 925 discloses wherein the controller is configured or programmed to set the target steering angle such that a degree of increase of the target steering angle is proportional to a degree of change of the rotation angle of the steering wheel when the required steering speed and the required steering torque are within the output region (see at least paragraph 0060; wherein a steerage angle (lower unit angle) sharply changes about time t as shown by the broken line in the figure in an operation of the steering wheel 17 in a conventional situation that a reaction force is not controlled. However, a reaction force is increased as mentioned above, and thereby a change of steerage angle (lower unit angle) about time t is mild as shown by the solid line in the figure).

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mizutani (USPGPub 2008/0125925), hereinafter known as Mizutani 925, in view of Mizutani (USPGPub 2008/0108256), hereinafter known as Mizutani 256, and further in view of Orivuori et al. (USPGPub 2020/0115012).	As per claim 2, Mizutani 925 and Mizutani 256 do not explicitly mention wherein the controller is configured or programmed not to adjust the required steering torque but to adjust the required steering speed such that the required steering speed and the required steering torque fall within the output region.	However Orivuori does disclose:	wherein the controller is configured or programmed not to adjust the required steering torque but to adjust the required steering speed such that the required steering speed and the required steering torque fall within the output region (see at least paragraph 0054; wherein the control data 114 may adjust both the steering angle and the speed/torque/power/thrust, or only one of them (and let the other remain in the current setting)).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Orivuori with the teachings as in Mizutani 925 and Mizutani 256. The motivation for doing so would have been to provide an improved control for a marine vessel, see Orivuori paragraph 0004.

Allowable Subject Matter
Claim(s) 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the plurality of maps include a normal map and a correction map in which the output region is corrected such that a maximum value of the steering torque according to the steering speed is smaller than that in the normal map; and the controller is configured or programmed to select the normal map when the available current of the electric actuator is not limited, and to select the correction map when the available current of the electric actuator is limited.
Claim(s) 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the controller is configured or programmed to: update setting of the target steering angle at a predetermined time interval; and update the setting of the target steering angle according to the adjusted required steering speed and required steering torque in a state in which a degree of increase of the target steering angle at the predetermined time interval is reduced when the required steering speed and the required steering torque are outside the output region.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2009/0117788 – Provides a marine vessel which includes a steering mechanism for turning a hull thereof, and a marine vessel running controlling apparatus for such a marine vessel.	USPGPub 2008/0115713 – Provides a watercraft having a steering system and, more particularly relates to a steering system having an electric actuator.	USPGPub 2008/0119974 – Provides a boat having a steering system that uses an electric actuator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662